Montgomery, Judge.
1. The cases of Sirrine, administrator, vs. The Southwestern Railroad Company, 43 Georgia, 280, and of Pace vs. Williams, 44 Georgia, must control the present case upon the question of the tax affidavit required by the Act of 1870. Under those decisions no affidavit is necessary.
2. The fact that there is an amendable defect in the declaration, which, if not amended, would have authorized a dismissal of the case, will not justify this Court in sustaining the Court below in dismissing the case for want of the tax affidavit. Had a motion been made to dismiss the case on account of the defect, the declaration could, and probably would, have been amended to meet the objection.
Judgment reversed.